                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:09-CR-109-D



UNITED STATES OF AMERICA,                  )
                                           )
                 v.                        )              ORDER
                                           )
JOSEPH M. GUARASCIO,                       )
                                           )
                          Defendant.       )


       Not later than November 12, 2018, the government shall file a response to Joseph M.

Guarascio's motion for return of property [D.E. 72].

       SO ORDERED. This 1 ~ day of October 2018.




                                       r
